Citation Nr: 0926365	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right wrist injury, 
claimed as status post intraarticular fracture of the right 
distal radius, to the service connected back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1968 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2009.  A transcript of the 
hearing has been associated with the claim file.  


FINDING OF FACT

Status post comminuted intraarticular fracture, right distal 
radius, was caused by the service connected scoliosis of the 
thoracolumbar area with muscle spasm.


CONCLUSION OF LAW

Status post comminuted intraarticular fracture, right distal 
radius, is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the appellant's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

In this case, the appellant seeks service connection for a 
disability of the right wrist claimed as status post 
comminuted intraarticular fracture, right distal radius.  He 
alleges that his right wrist disability was caused by his 
service connected scoliosis of the thoracolumbar area with 
muscle spasms.  

At the outset the Board notes that it is not argued, and the 
evidence does not show, that status post comminuted 
intraarticular fracture, right distal radius was manifested 
in service.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for status post comminuted 
intraarticular fracture, right distal radius is warranted.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.

Private medical treatment records show that in October 2005 
the appellant was seen for right wrist pain.  He reported 
having fallen from a 4 foot ladder the day before.  It was 
noted he had a fracture of the right distal radius.  X-rays 
showed an intraarticular comminuted displaced fracture of the 
right distal radius.  

VA outpatient treatment records of March 2006 note that the 
appellant reported recently falling from a step ladder and 
breaking his right wrist.  

In a physician questionnaire of May 2006 the appellant's 
physician, Dr. M.C., stated that there is no causal 
relationship between the appellant's service connected 
disabilities and the right distal fracture.  

In a letter of June 2006 the appellant's private physician, 
Dr. O. A. L., stated that he had reviewed the appellant's 
claim file and noted his service connected disabilities.  He 
further noted the appellant's history of having fractured his 
right wrist upon falling in October 2005 when his back gave 
out and he hit the floor.  He noted that the required surgery 
resulted in permanent loss of use of the right hand.  He 
opined that he agreed with Dr. B in that the appellant's 
injury did not constitute a direct pathological relationship 
to his service connected disabilities.  However, he stated, 
"there is no question that the back condition could cause 
him to loose his balance causing him to fall injuring his 
wrist."  He concluded that it was as likely as not that the 
appellant's service connected disabilities caused him to 
loose his balance resulting in the fall and injury to his 
wrist.

A VA examination report of July 2006 notes that the appellant 
lost his balance and fell of a stepstool at home in October 
2005.  He sustained an intraarticular comminuted displaced 
fracture of the distal radius.  The report noted that the 
appellant reported that at the time of his fall his back gave 
out.  A second surgery was performed for right carpal tunnel 
release.  He complained of numbness and a lot of pain in his 
right hand.  After a physical examination he was diagnosed 
with a comminuted intraarticular fracture of the right distal 
radius on October 20, 2005.  He underwent an external fixator 
at that time.  The examiner noted that the records that he 
had for review did not indicate that the appellant was 
service connected for his back.  However, he stated that if 
it did turn out that he was service connected for his back, 
he could not resolve the issue without a resort to mere 
speculation.  He noted that the appellant had stated that his 
back gave out while he was on a stepladder, however, the 
admission records on the day of the injury did not mention 
any reports by the appellant of his back giving out.  

VA outpatient treatment records show that the appellant 
complained of and was treated for chronic low back pain.  
Records further show he wears a back brace.  

At the Travel Board hearing of April 2009 the appellant 
testified that the service connected disability which most 
contributes to his instability is his scoliosis.  Of the day 
of the injury, he testified that he was stepping down from 
the stepladder when he had a sharp pain that went up through 
his back and down through the leg which caused him to fall.  
When he saw he was falling he put out his right arm to catch 
himself and that is when he broke his right wrist.  

At the outset, the Board notes that the appellant is 
competent to report that he experienced symptoms and when 
those symptoms occurred.  See Jandreau v. Nicholson, 492 F.3d 
1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See Id.; 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  

The appellant has reported that he experienced a sharp pain 
that went up through his back when stepping down from the 
stepladder on the day of the injury.  This is a lay-
observable symptom which the appellant is competent to 
report.  

The Board notes that competence and credibility are separate 
matters which must be addressed.  Once evidence has been 
determined to be competent, its credibility must be assessed.  
In this regard, the Board notes that this Veterans Law Judge 
had the opportunity to observe the appellant during the 
Travel Board hearing and finds his assertions of instability 
to be credible.  Upon observing the appellant, it was clear 
that he was unstable on his feet.  Furthermore, the Board 
notes that VA outpatient treatment records show that the 
appellant has complained of and was treated for chronic back 
pain repeatedly.  Therefore, the Board finds that the 
appellant's assertions of pain up his back which caused him 
to become unstable are not only competent but also credible.

Finally, the Board notes that there are three medical 
opinions of record.  Two of the opinions appear to be 
negative nexus opinions.  As noted above, in a physician 
questionnaire of May 2006 the appellant's private physician 
noted that, in his opinion, there was no causal relationship 
between the appellant's service connected disabilities and 
his right distal radius fracture.  Moreover, a VA examiner 
opined in July 2006 that he could not see any evidence that 
the appellant was service connected for a back disability, 
but that even if he was, he could not resolve the issue 
without resorting to mere speculation.  The Board finds these 
opinions unreliable and accordingly affords them very little 
probative value.

In regards to the physician's questionnaire of May 2006, the 
Board notes that this opinion was provided without any 
rationale, without a review of the medical history, claims 
file, or VA treatment records.  The Court has been clear that 
a medical opinion that contains only data and conclusions is 
accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Accordingly, the Board accords this opinion 
no probative value.

In regard to the VA examiner's opinion, the Board notes that 
the examiner did not render an opinion.  Instead, he stated 
he could not render an opinion without resorting to mere 
speculation.  This amounts to no opinion and cannot be used 
against the appellant in deciding his claim.  Furthermore, 
the Board notes that the examiner stated he could not find 
any evidence that the appellant was service connected for a 
back disability while stating that he had the claim file 
during the examination.  The Board finds it hard to believe 
that the examiner could not render an opinion regarding an 
issue which did not involve a complex medical question and 
considering the available treatment records which showed the 
appellant's continued complaints and treatment for a back 
disability.  Moreover, the Board finds it hard to believe 
that the examiner could not find any evidence of a service 
connected back disability when the record clearly establishes 
that the appellant has been service connected for scoliosis 
of the thoracolumbar spine since August 2001.  Considering 
the above, the Board finds the VA examination unreliable and 
accords it very little probative value.

Also of record is an opinion of June 2006 from the 
appellant's private physician which states that there is no 
question that the appellant's back condition could cause him 
to loose his balance causing him to fall and injure his 
wrist.  He concluded that it is as likely as not that the 
appellant's service connected disabilities caused him to 
loose his balance resulting in the fall and injury to his 
wrist.  The Board finds this opinion to be reliable.  The 
physician reviewed the claim file, noted the appellant's 
service connected disabilities including the scoliosis of his 
back, and based his opinion on an accurate history.  
Furthermore, the Board notes that the physician acknowledged 
the negative opinion of May 2006 and provided a rationale as 
to why his opinion differed from the May 2006 opinion.  
Therefore, the Board finds this opinion to be reliable and 
affords it great probative value.

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
the Board finds that the evidence supports the claim.  In 
this case, there are medical opinions both in favor of and 
against a relationship between the appellant's right wrist 
disability and his service connected scoliosis of the 
thoracolumbar area with muscle spasm.  The positive opinion 
is more reliable.  Furthermore, the Board notes that the 
appellant's accounts of experiencing a spasm up his back 
which caused him to loose his balance, fall and injure his 
right wrist have been found to be competent and credible.

Accordingly, service connection for status post 
intraarticular fracture of the right distal radius is 
granted.


ORDER

Service connection for status post intraarticular fracture of 
the right distal radius is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


